                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


United States of America,                                Criminal No. 17-49 (DWF/SER)
                                                               Civil No. 18-3252 (DWF)
                    Respondent-Plaintiff,

v.
                                                                    MEMORANDUM
Andre Jamar Wilborn,                                           OPINION AND ORDER

                    Petitioner-Defendant.




Andre Jamar Wilborn, Petitioner-Defendant, Pro Se.

David P. Steinkamp, Assistant United States Attorney, United States Attorney’s Office,
counsel for the Government.



                                   INTRODUCTION

      This matter is before the Court on Petitioner-Defendant Andre Jamar Wilborn’s

(“Petitioner-Defendant”) pro se motion to vacate, set aside or correct a sentence pursuant

to 28 U.S.C. § 2255 (Doc. No. 63.) The United States of America (the “Government”)

opposes Petitioner-Defendant’s motion. (Doc. No. 71.)

      Petitioner-Defendant seeks relief on two grounds: first he requests that the Court

“remove the two point gun enhancement” from his Presentence Investigation Report

(“PSR”) so that he may “receive the full benefits of the Residential Drug Abuse

Program” (“RDAP”), and second, he requests that the Court “issue [a] judicial

recommendation” to the Bureau of Prisons (“BOP”) that Petitioner-Defendant be placed
in a Residential Rentry Center (“RRC”). The Government opposes

Petitioner-Defendant’s motion, arguing that it should be dismissed because the relief

sought therein is not appropriate under § 2255. To this point, the Government accurately

notes that Petitioner-Defendant did not file an appeal of his sentence and expressly

disclaims such an appeal in his motion, resulting in a prayer for relief that would be more

appropriately pursued under 28 U.S.C. § 2241.

       For the reasons set forth below, the Court denies Petitioner-Defendant’s motion.

                                    BACKGROUND

       Petitioner-Defendant is serving a 60-month term of imprisonment and is confined

at the Federal Correctional Institution in Oxford, Wisconsin. On February 7, 2018,

Petitioner-Defendant was convicted of one count of aiding and abetting Possession With

Intent to Distribute Heroin in violation of 18 U.S.C. § 2 and 21 U.S.C. §§ 841(a)(1) and

(b)(1)(B) (Count 2) following entry of a guilty plea on May 3, 2017. (Doc. Nos. 51, 27.)

This Court sentenced Petitioner-Defendant to a sentence of 5 years imprisonment, to run

concurrent with his then-pending state court sentence, as well as 5 years of supervised

probation and a $100 special assessment. (Doc. No. 51.) Counts 1 and 3 were dismissed

on the motion of the Government. (Id.) This Court recommended to the BOP that

Petitioner-Defendant be “designated to a Minnesota facility to be close to his family,”

and further, that he “be allowed to participate in the 500-hour Residential Drug Abuse

Program offered by the Bureau of Prisons.” (Id.)

       Petitioner-Defendant did not appeal his sentence.



                                             2
       Petitioner-Defendant requested participation in the RDAP. (Doc. No. 71 (“Gov’t.

Memo”), Ex. 1.) He was notified on January 18, 2019 that he did not qualify for the

program because the BOP determined he did not meet the criteria for a substance use

disorder. (Id.) Upon this finding, the BOP determined that no offense review related to

Petitioner-Defendant’s eligibility was required. (Id.)

I.     Plea Agreement

       Petitioner-Defendant’s sentence was in keeping with the terms set forth in a plea

agreement signed by Petitioner-Defendant and his counsel on the day he entered his

guilty plea. (Doc. No. 28 (“Plea Agreement”).) In the Plea Agreement, the parties

stipulated that Petitioner-Defendant “possessed a Taurus, Model Pt111, 9mm

semi-automatic pistol in connection with the possession of the heroin.” (Plea Agreement

¶ 2.) The Plea Agreement also stated that Petitioner-Defendant agreed that, were this

matter to go to trial, the Government would prove that fact “beyond a reasonable doubt.”

(Id.) The parties further acknowledged that the Court would consider the United States

Sentencing Guidelines (“the Guidelines”) at sentencing and stipulated to applicable

guideline calculations. (Plea Agreement ¶ 5.) These calculations included Specific

Offense Characteristics, and Petitioner-Defendant agreed that “a dangerous weapon, a

firearm, was possessed, resulting in a 2 level increase to the base offense level” under

Guideline §2D1.1(b)(1). (Plea Agreement ¶ 5(b), citing USSG §2D1.1(b)(1).)

II.    Presentence Investigation Report

       A PSR was requested at Petitioner-Defendant’s plea hearing. (Doc. No. 27.) This

sealed document was filed on July 12, 2017. (Doc. No. 32.) The parties received the

                                             3
PSR prior to sentencing and each filed responses accordingly. (Doc. Nos. 36, 45.) The

PSR noted that in the Plea Agreement, the parties agreed that “a dangerous weapon, a

firearm, was possessed, resulting in a 2-level increase” per USSG § 2D1.1.(b)(1). (PSR

¶ 3.) The PSR reiterated in its offense level computation that specific offense

characteristics applied, again stating that a 2-level increase is warranted when a defendant

possessed a dangerous weapon in connection with the offense of conviction, and

specified that that Petitioner-Defendant possessed a Taurus 9mm semi-automatic pistol in

connection with the possession of heroin. (PSR ¶ 21.) This Court adopted the PSR

without change at sentencing. (Doc. No. 52.)

III.   Petitioner-Defendant’s Sentencing Memorandum

       Through counsel, Petitioner-Defendant filed his Position with Respect to

Sentencing on July 25, 2017. (Doc. No. 36 (“Sentencing Memo”).) In his response,

Petitioner-Defendant noted that the Plea Agreement and PSR differed somewhat in their

respective Guidelines calculations, but both arrived at a total offense level of 23, and

expressly stated that Petitioner-Defendant had “no objections” to the PSR. (Sentencing

Memo at 1-2.)

                                      DISCUSSION

I.     28 U.S.C. § 2255

       A petitioner-defendant’s challenge to the validity of a sentence itself must be

brought under § 2255 in the district of the sentencing court. Matheny v. Morrison, 307

F.3d 709, 711 (8th Cir. 2002). The sentencing court has jurisdiction over a challenge to

the sentence itself, but not over a challenge to the execution of a sentence. Id.; United

                                              4
States v. Leath, 711 F.2d 119, 120 (8th Cir. 1983). Petitioner-Defendant expressly states

that he is not asking this Court to “change his sentence or amend his judgment.” (Doc.

No. 63 at 4.) Rather, Petitioner-Defendant requests that the record in his case be altered

so that he is eligible for a reduction in his sentence per BOP regulations, and centers his

arguments around the potential effects of the PSR adopted at sentencing. This being the

case, his claim is not cognizable under § 2255, and this Court does not have jurisdiction.

See, e.g., United States v. Monteer, 556 F.2d 880, 881 (8th Cir. 1977). 1

II.    28 U.S.C. § 2241

       A petitioner-defendant “may attack the execution of his sentence through § 2241

in the district where he is incarcerated.” Matheny, 307 F.3d at 711; Leath, 711 F.2d at

120. The petitioner-defendant must first exhaust his or her administrative remedies

within the BOP system before a § 2241 habeas action may be brought. Mathena v.

United States, 577 F.3d 943, 946 (8th Cir. 2009). This requirement, though neither

statutory nor jurisdictional, is generally enforced except under exceptional circumstances,

such as futility of seeking administrative relief or lack of time in which to pursue

administrative remedies effectively. See Elwood v. Jeter, 386 F.3d 842, 844 n.1 (8th Cir.


1
        The Court construes Petitioner-Defendant’s motion as a petition under § 2241
rather than under § 2255 as labeled. However, in the interest of thoroughness, the Court
has considered whether the issuance of a certificate of appealability (“COA”) is
appropriate. See Tiedeman v. Benson, 122 F.3d 518 (8th Cir. 1997.) In that context, the
Court concludes that no issue raised is “debatable among reasonable jurists.” Flieger v.
Delo, 16 F.3d 878, 882-83 (8th Cir. 1994) (citing Lozado v. Deeds, 498 U.S. 430, 432
(1991) (per curiam)). The Petitioner-Defendant has not, therefore, made the “substantial
showing of the denial of a constitutional right” necessary for the issuance of a COA. 28
U.S.C. § 2253(c)(2).

                                              5
2004); Simon v. LaRiva, No. Civ. 16-0146, 2016 WL 1626819, at *4 (D. Minn. Mar. 10,

2016) (collecting cases). The administrative remedy procedure of the BOP involves first

presenting a claim to staff, then if unsuccessful, filing a formal grievance with the

Warden. Crawford v. Nicklin, No. Civ. 13-2462, 2014 WL 538699, at *3 (D. Minn.

Feb. 11, 2014). A prisoner can further appeal to the BOP General Counsel before

resorting to a § 2241 petition. Id. A § 2241 petition brought before exhausting

administrative remedies or before a court without subject-matter jurisdiction is dismissed

without prejudice. See Mathena, 577 F.3d at 946; Hart v. United States, 630 F.3d 1085,

1091 (8th Cir. 2011).

       Petitioner-Defendant has not begun, let alone exhausted, the remedies available to

him under BOP policy and has not presented any argument or evidence to justify a

waiver of the exhaustion requirement. Moreover, Petitioner-Defendant is not confined in

this district. This Court would be compelled to dismiss for either of these reasons.

                                     CONCLUSION

       At sentencing, as both parties recounted, this Court recommended to the BOP that

Petitioner-Defendant be placed near his family and be allowed to participate in RDAP. 2


2
        In light of Petitioner-Defendant’s history of substance abuse and that he
participated in intensive out-patient treatment in 2017 (Doc. No. 32 ¶¶ 107-110), and the
fact that the Court has been informed that he was deemed ineligible, for some reason, for
the RDAP program (Gov’t Memo Ex. 1), the Court assumes that Petitioner-Defendant is
participating in a 12-step and/or other support groups in order to continue his recovery
and maintain his sobriety. Obviously, such participation significantly reduces the chance
of reoffending or violating his supervised release conditions upon his release. And, at the
time of sentencing, the Court directed that two of Petitioner-Defendant’s special
conditions would be that he make a good faith effort to obtain and work with an AA or
                                                         (Footnote Continued on Next Page)
                                              6
These recommendations stand, and they speak for themselves. While this Court

appreciates the thoroughness of Petitioner-Defendant’s argument and commends the

positive progress he has made in custody, his arguments are misplaced. This Court will

not disturb the sentence imposed after consideration of the parties’ own agreement and

responses to the PSR and, in any event, it does not have jurisdiction to do so.

                                         ORDER

       Based upon the foregoing, and on all the files, records, and proceedings herein, IT

IS HEREBY ORDERED that:

       1.     Petitioner-Defendant Andre Jamar Wilborn’s motion for habeas relief (Doc.

No. [63]) is respectfully DENIED.

       2.     This action is DISMISSED WITHOUT PREJUDICE pursuant to Rule 4

of the Rules Governing Section 2254 cases.

       3.     The Government’s Motion to Dismiss Petitioner-Defendant’s Motion to

Vacate, Set Aside or Correct Sentence Pursuant to 28 U.S.C. § 2255 (Doc. No. [71]) is

GRANTED.

       4.     No certificate of appealability will be issued to Petitioner-Defendant.

       LET JUDGMENT BE ENTERED ACCORDINGLY.

Date: April 9, 2019                              s/Donovan W. Frank
                                                 DONOVAN W. FRANK
                                                 United States District Judge

(Footnote Continued From Previous Page)
NA sponsor and that he participate in not less than one AA/NA/MA or other 12-step
meeting per week, in addition to abstaining from the use of alcohol or other intoxicants.
(Doc. No. 51 at 5.)

                                             7
